DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,3-14-16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mendel [US Pat # 11,092,225] in view of Daniel [DE 102016220916].

Regarding claims 1-20: Mendel shows  A speed reducer, comprising a rigid wheel (CS), a flexible wheel (FS) and a flexible bearing (10);
wherein the rigid wheel (CS) is configured to enclose a first fitting position ( see fig 2), and an inner wheel tooth set (8) facing the first fitting position is disposed on an inner side of the rigid wheel along a radial direction of the rigid wheel (CS);
the flexible wheel (FS) comprises a peripheral wall (see fig 2), the peripheral wall encloses a second fitting position (figure 2), an outer wheel tooth set (9) is disposed on an outer peripheral surface of the peripheral wall, and an inner peripheral surface facing the second fitting position is disposed on the inner side of the flexible wheel in a radial direction of the flexible wheel (FS);
the flexible bearing (10) is installed in the second fitting position and abuts against the inner peripheral surface of the peripheral wall, the flexible wheel (FS) is installed in the first fitting position, and the outer wheel tooth set (9) is engaged with the inner wheel tooth set (8);
along an axial direction of the rigid wheel (CS), a length of a tooth top of the outer wheel tooth set is a first length (L1), a length of a tooth root (L2) of the outer wheel tooth set is a second length, a length of a tooth top of the inner wheel tooth set is a third length (L3), and a length of the flexible bearing is a fourth length (L4); and both the second length (L2) and the third length (L3)  are greater than the first length (L1), wherein the second length (L2) is greater than the third length (L3), wherein along an axial direction of the flexible wheel, the outer wheel tooth (9) set is disposed at a first end of the peripheral wall, and an inner diameter of the peripheral wall gradually decreases from a middle part of the peripheral wall to a second end of the peripheral wall (see fig 2), wherein on a radial section of the rigid wheel (CS), the inner peripheral surface is parallel to an axis of the rigid wheel.
The speed reducer further comprises a harmonic generator, the harmonic generator comprises a rotating drive part and a cam connected to an output end of the rotating drive part; and the flexible bearing is sleeved on the cam ( col 1, lines 15-25), wherein along an axial direction of the flexible wheel (SF), the outer wheel tooth set is disposed at a first end of the peripheral wall, and a flange is disposed at a second end of the peripheral wall (see fig 2), wherein the rigid wheel (CS) and the flexible wheel (FS) are connected by a rigid bearing (16).

Mendel does not explicitly show the fourth length is greater than the second length 
wherein along the axial direction of the rigid wheel, a length of the peripheral wall is a fifth length ; and the fourth length is greater than 0.3 times the fifth length  and less than 0.7 times the fifth length. wherein the fourth length is greater than 0.5 times the fifth length and less than 0.6 times the fifth length, wherein the fourth length is greater than 0.2 times a diameter of the inner peripheral surface. wherein the fourth length is greater than 0.3 times the diameter of the inner peripheral surface. wherein along an axial direction of the flexible wheel, the outer wheel tooth set is disposed at a first end of the peripheral wall, and an inner diameter of the peripheral wall gradually increases from a middle part of the peripheral wall to a second end of the peripheral wall. wherein along the radial direction of the rigid wheel, a first end surface of the flexible bearing is located on a first plane, a second end surface of the flexible bearing is located on a second plane, and the outer wheel tooth set is located between the first plane and the second plane. 

However Daniel shows the fourth length (L4) is greater than the second length (L2) (markup figure below), wherein along an axial direction of the flexible wheel, the outer wheel tooth (9) set is disposed at a first end of the peripheral wall, and an inner diameter of the peripheral wall gradually increases from a middle part of the peripheral wall to a second end of the peripheral wall (see fig 1).
wherein along the radial direction of the rigid wheel (5), a first end surface of the flexible bearing (10) is located on a first plane, a second end surface of the flexible bearing is located on a second plane, and the outer wheel tooth (9) set is located between the first plane and the second plane (see fig).
It would have been obvious to someone having ordinary skills in the art at the time of the effective filling date to have modified the width of the bearing to increase the contact surface and provide more support to the flexible wheel.  
Mendel and Daniel do not explicitly disclose the relative dimensions between the first, second, third, fourth and fifth however changing relative dimensions is a design choice and design preference (See MPEP 2144.04 Section IV).
 It would have been obvious to change the relative dimensions to suitable dimensions and changing dimensions does not change the functionality of the device.

Regarding: 14-20.  Mendel shows A robot, comprising a first part, a second part rotating relative to the first part and a speed reducer connected between the first part and the second part, wherein the speed reducer comprises a rigid wheel (CS), a flexible wheel (FS) and a flexible bearing (10);
wherein the rigid wheel (CS) is configured to enclose a first fitting position, and an inner wheel tooth set facing the first fitting position is disposed on an inner side of the rigid wheel (CS) along a radial direction of the rigid wheel (CS);
the flexible wheel (FS) comprises a peripheral wall, the peripheral wall encloses a second fitting position, an outer wheel tooth set (9) is disposed on an outer peripheral surface of the peripheral wall, and an inner peripheral surface facing the second fitting position is disposed on the inner side of the flexible wheel (FS) in a radial direction of the flexible wheel (FS);

the flexible bearing (10) is installed in the second fitting position and abuts against the inner peripheral surface of the peripheral wall, the flexible wheel (FS) is installed in the first fitting position, and the outer wheel tooth set (9) is engaged with the inner wheel tooth set (8);
along an axial direction of the rigid wheel (CS), a length of a tooth top of the outer wheel tooth set (9) is a first length (L1), a length of a tooth root of the outer wheel tooth set is a second length (L2), a length of a tooth top of the inner wheel tooth set is a third length (L3), and a length of the flexible bearing is a fourth length (L4); and both the second length (L2) and the third length (L3) are greater than the first length (L1), wherein the second length (L2) is greater than the third length (L3), wherein along the axial direction of the rigid wheel (CS), a length of the peripheral wall is a fifth length (L5); and the fourth length (L4) is greater than 0.3 times the fifth length (L5) and less than 0.7 times the fifth length, wherein along an axial direction of the flexible wheel (FS), the outer wheel tooth set (9) is disposed at a first end of the peripheral wall, and an inner diameter of the peripheral wall gradually decreases (see fig 2) from a middle part of the peripheral wall to a second end of the peripheral wall, wherein on a radial section of the rigid wheel (CS), the inner peripheral surface is parallel to an axis of the rigid wheel.

Mendel does not show the fourth length is greater than the second length wherein along an axial direction of the flexible wheel, the outer wheel tooth set is disposed at a first end of the peripheral wall, and an inner diameter of the peripheral wall gradually increases from a middle part of the peripheral wall to a second end of the peripheral wall.
wherein along the radial direction of the rigid wheel, a first end surface of the flexible bearing  is located on a first plane, a second end surface of the flexible bearing is located on a second plane, and the outer wheel tooth  set is located between the first plane and the second plane
It would have been obvious to someone having ordinary skills in the art at the time of the effective filling date to have modified the width of the bearing to increase the contact surface and provide more support to the flexible wheel.  

However Daniel shows the fourth length (L4) is greater than the second length (L2) (markup figure below), wherein along an axial direction of the flexible wheel, the outer wheel tooth (9) set is disposed at a first end of the peripheral wall, and an inner diameter of the peripheral wall gradually increases from a middle part of the peripheral wall to a second end of the peripheral wall ( see fig 1).
wherein along the radial direction of the rigid wheel (5), a first end surface of the flexible bearing (10) is located on a first plane, a second end surface of the flexible bearing is located on a second plane, and the outer wheel tooth (9) set is located between the first plane and the second plane (see fig).
It would have been obvious to someone having ordinary skills in the art at the time of the effective filling date to have modified the width of the bearing to increase the contact surface and provide more support to the flexible wheel.  
Response to Arguments
Applicant's arguments filed on 07/13/2022 have been fully considered but they are not persuasive.
In response to applicant argument that Mendel failed to disclose both the second length and the third length are greater than the first length, the second length is greater than the third length, and the fourth length is greater than the second length.
Mendel shows that the second length is greater than third length and the third length is greater that the first length L2>L3>L1. Mendel does not show that the fourth length is greater than the second length. However Daniel shows the fourth length (which is the width of the bearing) greater than the second length (the length of the tooth including the root, see annotated figures below) L4>L2.
It would have been obvious to someone with the ordinary skill in the art to have enlarged the width of the bearing to be greater than the length of the tooth gear to provide more support to the gear teeth during meshing, increasing contact surface between the bearing and the inner surface of the gear wheel will increase the gear support.




    PNG
    media_image1.png
    773
    654
    media_image1.png
    Greyscale

[AltContent: textbox (L6)][AltContent: textbox (L5)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    653
    493
    media_image2.png
    Greyscale


[AltContent: textbox (Increasing portion)][AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: textbox (L2)][AltContent: textbox (L4)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image3.png
    723
    501
    media_image3.png
    Greyscale

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAKARIA ELAHMADI whose telephone number is (571)270-5324.  The examiner can normally be reached on M-F 10-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 5712727753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ZAKARIA ELAHMADI/
Examiner, Art Unit 3658